 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DONNY STEWARD,                                   No. 2:18-cv-1227 KJM KJN P
12                        Plaintiff,
13              v.                                        ORDER
14       WARDEN LYNCH, et al.,
15                        Defendants.
16

17            On December 26, 2018, plaintiff filed a motion to amend his motion for injunctive relief.

18   However, by order filed November 28, 2018, the district court denied plaintiff’s motion to

19   prevent his transfer as moot in light of his transfer to Kern Valley State Prison on or before

20   September 13, 2018. Therefore, there is no pending motion which plaintiff can amend.

21   Therefore, plaintiff’s motion to amend is denied.1

22            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 22) is denied.

23   Dated: January 7, 2019

24

25
     /stew1227.mta
26
     1
27    If plaintiff believes he is improperly housed at Kern Valley State Prison due to his medical
     conditions, he may seek injunctive relief through an action filed in the Fresno Division of this
28   court, after first exhausting his administrative remedies.
